Citation Nr: 0432290	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear. 


REPRESENTATION

Appellant represented by:	Mark C. Kujawski, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection.  The veteran filed a timely appeal, and the claim 
was brought before the Board.  In February 2001, the Board 
remanded the claim for further development, to include 
securing additional records and a new medical opinion.  After 
the RO undertook such development, a supplemental statement 
of the case was issued the veteran, and the claim was 
recertified to the Board.  In January 2003, the Board denied 
the claim on the merits.  The veteran filed two motions for 
reconsideration; both were denied in April 2003.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which granted a joint motion for remand in 
November 2003.  The Board remanded the claim for additional 
development in May 2004, requesting compliance with the 
Veterans Claims Assistance Act of 2000, as well as an 
additional medical examination and opinion.   A supplemental 
statement of the case was issued the veteran after the remand 
requirements were fulfilled, and the case was returned to the 
Board in October 2004.  

FINDINGS OF FACT

1.  The veteran had significant, if not total, hearing loss 
in his right ear when inducted into the military.

2.  The veteran's hearing acuity in his right ear did not 
objectively decrease while in service.

CONCLUSION OF LAW

The veteran's right ear hearing loss was not incurred or 
aggravated in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans' Claims Assistance Act 

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  In addition, the 
Court held that a notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id.

In the present case, the issue on appeal arises from a claim 
for service connection for hearing loss in the right ear.  In 
this context, the Board notes that a substantially complete 
application was received in March 1998 and adjudicated in 
November 1998, prior to the enactment of the VCAA.  The Board 
notes also that the claim has a long procedural history.  
With that said, in May 2004, before the final recertification 
of the claim to the Board, the AOJ provided notice to the 
claimant regarding VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  He was also advised 
to notify VA of any additional information or evidence he 
believed would support his claim that he wished VA to 
retrieve for him.  Thereafter, the RO readjudicated, in 
effect, the claim in the August 2004 supplemental statement 
of the case (SSOC).  Thus, the Board finds that the content 
and timing of the May 2004 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board notes that the 
veteran's complete service medical records are unavailable 
due to the 1973 fire at the National Personnel Records 
Center.  Under such circumstances, the VA has a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, 
the information of record indicates that efforts to obtain 
these service medical records were not successful.  The 
claims file does contain, however, the veteran's induction 
examination, as well as reports of major hospitalizations 
during service.  With consideration of the facts set forth 
above, and in light of the apparent unavailability of 
portions of the service medical records, the Board is 
satisfied that its duty has been met and that reasonable 
efforts to reconstruct the veteran's service records have 
been made.  

In addition, efforts were made to secure any relevant post 
service treatment records.  Regarding private treatment, the 
veteran was unable to identify specific sources of treatment.  
All relevant VA medical records have been obtained and 
associated with the claims file.  Likewise, the veteran has 
been medically examined for VA purposes on three separate 
occasions in connection with this claim.  As will be fully 
addressed below, the Board concludes that additional 
developmental action by the RO is not warranted in this 
instance, as such activity would not be fruitful in obtaining 
additional pertinent medical information or documenting 
information that cannot generally be obtained from existing 
medical evidence of record.  Under these circumstances, the 
Board considers the duty to assist requirements are met. 

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.        § 3.306 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, the veteran essentially contends that the 
hearing loss in his right ear was aggravated during his 
service because he was stationed for a time on the flight 
line of an Army Air Force base. 
The available service records include the veteran's induction 
examination dated in April 1942.  Though no abnormalities 
referable to the ear were noted, the hearing test did note 
defective hearing in the right ear.  The Board notes that the 
extent of the hearing loss is unknown, however, because the 
relevant hearing score had been written over on the 
photostatic copy, making it partially illegible.  The score 
was less than 20/20.  Despite the hearing loss noted, the 
veteran was deemed mentally and physically qualified for 
active military service.

The veteran's qualification card is also of record and 
documents the veteran's principal duties over the course of 
his service from April 1942 to September 1944.  It notes 
service at different air fields as a photographic laboratory 
technician, a non-typist clerk, and a classification 
specialist.  

In May 1942, the veteran wrote a letter of request to be 
transferred out of the Army Air Force because he felt he 
could be of more use elsewhere, despite his defective 
hearing.  He specifically stated his ears were extremely 
sensitive to dust, and that he had had to make frequent 
visits to the hospital because of skin eruptions and ear 
aches.  He further stated that relaxed nerves were important 
to his ability to hear satisfactorily.  Much strain had been 
placed on his nerves since arriving at the air field and his 
"inability to obtain even a small amount of peace and quiet 
[had] materially decreased [his] hearing."  Regarding 
treatment for these problems, he stated he was determined to 
discontinue his visits to the hospital because he had "not 
fully recovered ... from the strange effects" of the 
treatments upon his hearing.  He also stated that the 
psychiatric treatment had done nothing to improve the 
problem, and as a result of that treatment, he was made to 
perform a "perfectly useless clerical job" which bored him 
to distraction.

In July 1942, the veteran presented at the hospital at the 
Army Air Force Air Field Station at Moody Field in Georgia, 
with complaints of dizziness and nervousness.  He reported a 
sensory defect since the age of 8, which had made him nervous 
at the time.  He stated that he had been to doctors all over 
New York and had been consistently told there was nothing 
that could be done for it.  He also stated that because of 
it, he had to concentrate to hear what people are saying.  He 
stated the constant airplane noise made this concentration 
more difficult.  A test of his hearing was conducted with a 
plugged stethoscope and revealed a hearing deficit in the 
right ear.  Discussion was had regarding transferring the 
veteran to another unit where more active outdoor work would 
be available.  

On September 3, 1942, the veteran was admitted to the 
hospital at Moody Field for observation after presenting with 
complaints of hearing difficulties.  An ear examination was 
conducted revealing normal canals and membranes.  A whispered 
voice test from 20 feet away was administered, which the 
veteran passed.  Upon further complaints by the veteran, he 
was transferred from his duty station to Lawson General 
Hospital on September 11, 1942.  The admitting note indicated 
the admission was for psychiatric observation because of 
"complaints of hearing defect in right ear, which were not 
substantiated by examination."  The initial observation note 
indicated that the veteran had "apparently no definite 
complaint."  He related that he had had trouble with his ear 
for the last 25 years.  He was noted to be quite talkative.  
The ward admitted him, and he was administered "routine 
care" every day through October 24, 1942, at which time he 
was "discharged to limited duty."  

During that period of hospitalization, on September 12, 1942, 
the veteran underwent audio testing.  He explained to the 
examiner that he had deafness in his right ear since 
childhood.  Upon examination, the right ear drum was slightly 
dull.  Malingering tests were negative.  Audio testing 
results indicated that the right ear was 0/20, with the good 
(left) ear masked.  This was a 54.4% loss.  Under treatment 
and recommendations, the examiner noted that "no treatment 
was indicated for ears." 

On October 3, 1942, the veteran repeated his history as being 
deaf in the right ear since childhood.  Examination confirmed 
that the veteran was deaf in the right ear, and that the 
unilateral loss of hearing disqualified him for full service 
duties.  The veteran would be presented to the Board with the 
recommendation of "Limited Service." 

On October 10, 1942, a treatment note details the "extremely 
thorough investigation" of whether the veteran was a 
malingerer.  The conclusion was that "all ordinary tests 
point to a total loss of practical hearing on the right."  
It was also noted that it was "probably not congenital, but 
may have come in early life." 

On August 5, 1944, the veteran submitted a letter to his 
commanding officer indicating his desire to renounce his 
American citizenship, as a form of protest over how the Army 
had treated him.  He indicated that since birth he had 
suffered from a "rather substantial loss of hearing 
ability" but had become accustomed to the limitation.  He 
did not see why it should limit his Army career, but felt 
that that was what had happened.  He believed he had been 
punished by the Army for having a physical disability, namely 
the lack of hearing in his right ear, and compared his 
treatment as "worthy indeed of the best tradition in Nazi 
persecution ever devised by a Himmler."

As a result of his letter, on August 6, 1944, the veteran was 
admitted for psychiatric evaluation.  He presented with 
complaints of being "dissatisfied with the Army."  The 
following day he wrote a statement outlining more distinctly 
the history of his ear problem and his complaints against the 
Army.  In this letter, he indicated, "physical defects: 
total loss of hearing ability in right ear since birth."  He 
also stated that his "hearing defect [was] frequently 
accompanied by ear aches and swelling as well as inflammation 
of the outer ear, usually after exposure to inclement 
weather."  The first episode of inflammation since childhood 
had occurred in May 1942, just after induction into service.  
Additionally, he noted that the "defect did not respond to 
corrective treatment, but accompanying disorders would 
usually disappear shortly."  The balance of the letter 
discussed issues not otherwise relating to his hearing loss.

Consequently, in September 1944, the veteran was medically 
discharged from service, on the basis of a diagnosis of 
paranoia.

Post service treatment records are sparse, but include a VA 
audio and ear disease examination in June 1998.   In relaying 
his medical history, the veteran indicated that he had 
decreased hearing acuity since childhood and that he had been 
designated "limited service" when he entered service due to 
the hearing loss in his right ear.  He also reported that he 
was discharged from the service because his hearing loss was 
getting progressively worse.  Pure tone testing of the right 
ear garnered no response at the limits of the audiometer.  
During the course of the ear disease examination, the veteran 
stated that he thought he had mild hearing loss prior to his 
being in the service, but that the aircraft engine noise 
exposure exacerbated the hearing loss.  Examination revealed 
normal findings for the auricle, the tympanum, and the 
mastoid.  The tympanic membrane was dull but showed no 
evidence of scar or perforation.  A diagnosis of hearing loss 
was noted.

In October 2000, the veteran appeared before the undersigned 
Veterans Law Judge in a travel board hearing in New York, New 
York.  The veteran testified that he had diminished hearing 
in his right ear since boyhood, stating that his hearing was 
good overall, but somewhat diminished in certain situations.  
He stated that during service, he had problems with hearing, 
especially at the airfield, but was told nothing could be 
done about it.  He said that he was assigned to be a radio 
operator, which was an inappropriate assignment because he 
could not hear out of one ear.  He denied having an acute 
injury or any ear disease while in service.  He denied 
seeking treatment after service for the problem, indicating 
he only saw an otologist periodically for wax removal.  It 
was suggested to the veteran that he contact the audiologist 
who had conducted the June 1998 testing of his hearing to 
secure a statement regarding a relationship between his 
hearing loss and his noise exposure in service.   The Board 
notes that the record was held open for 60 days, but no 
additional evidence was received.

The veteran underwent additional VA audio and ear disease 
examination in June 2002, after the Board remanded the claim 
for that purpose.  The veteran reported impaired hearing 
acuity in the right ear since childhood, but that by 1944, he 
had "no hearing" in that ear.  He also noted noise exposure 
during service.  Upon audiological examination, it was found 
that the veteran did not have hearing in his right ear.  Upon 
ear disease examination, the auricle, the tympanum, and the 
mastoid were evaluated as normal.  There was mild dullness of 
both tympanic membranes.  The diagnosis noted was total 
hearing loss in the right ear.  The examiner reviewed the 
veteran's claims folder, to include his induction examination 
and the September and October 1942 hearing tests.  After 
reviewing the information, the examiner opined that the 
veteran was probably inducted into the service with a 
profound to total hearing loss in his right ear.  He further 
stated that there are no medical conditions under which a 
mild hearing loss could progress to profound or total hearing 
loss within a six month period of time.  Progression of 
hearing loss to that degree could only occur as a result of 
an acute injury to the hearing mechanism of the right ear.   
He therefore opined that the veteran's hearing loss in the 
right ear was not a result of noise exposure while in 
service. 

In January 2003, after the Board had denied his claim, the 
veteran reiterated his contentions that his hearing loss was 
indeed aggravated during, and as a consequence of, his 
military service.  He also indicated that the VA examiner who 
conducted his prior exams was either unable or unwilling to 
express an unbiased opinion.

After the Court remanded the claim to the Board, the veteran 
underwent additional VA audio and ear disease examination.  A 
full review of the claims file was undertaken, as referenced 
in the exam report.  This review included the veteran's 
induction examination, hearing evaluations in September and 
October 1942, and the veteran's stated history of being deaf 
in the right ear since childhood during the course of his 
October 1944 neuropsychological examination.  The examiner 
also took a detailed noise exposure history, both during 
service and after service.

Testing of the right ear obtained no response at the limits 
of the testing equipment at any frequency.  Based on the 
review of the records, the previous audiological testing, and 
the veteran's reported history, the examiner opined that it 
is not as likely as not that the hearing loss of the right 
ear noted in service increased in severity during service. 

To review, under the regulations detailed above, the veteran 
is presumed to have been in sound condition when he entered 
active duty unless a hearing defect was noted at the time of 
his entrance, or unless there is clear and unmistakable 
evidence that a hearing defect existed prior to service and 
there is clear and unmistakable evidence that it was not 
aggravated by service.  Here, the veteran's induction exam 
specifically notes defective hearing in the right ear, 
despite being unclear as to the degree of loss.   Therefore, 
the defect is considered to be noted, and the veteran is not 
entitled to the presumption of soundness.  The issue, then, 
before the Board becomes whether the veteran's preexisting 
hearing loss was aggravated by his active duty service.  

As noted above, aggravation will be found if the veteran's 
hearing loss increased in severity during active service, 
unless there is a specific finding that any such increase was 
due to the natural progress of the disease.  The Board notes 
that although the initial level of hearing loss was not noted 
clearly on the induction examination, there is significant 
evidence in the record indicating the actual level of 
severity in 1942, the year in which the veteran was inducted.  

A month after entering service, in May 1942, the veteran 
stated that his exposure to the "excessive noise of airplane 
engines" interfered with his nerves, which consequently 
interfered with his ability to hear satisfactorily.  He 
specifically spoke of the importance of relaxed nerves 
because of his need to concentrate to hear, and referred to 
the problem as one he had dealt with for the prior 20 years.  
In September 1942, upon being admitted to a hospital to 
determine the extent of any hearing or psychiatric problems, 
the veteran relayed a history of having known since his 
childhood that he was "hard of hearing," that it had been 
noted when he was examined for induction, but that he assumed 
it was not a problem as it did not disqualify him.  Later 
than same month, the veteran indicated his chief complaint 
was "deafness in right ear since childhood."  Testing 
revealed total deafness in his right ear.  The examiner noted 
that there was "no treatment indicated" for the veteran's 
ear.  In October 1942, six months after induction, the 
veteran underwent extensive hearing examination to rule out 
malingering.  After a battery of tests was performed, the 
diagnosis was a total loss of practical hearing on the right.  
His examining audiologist further opined that the right ear 
deafness was "probably not congenital, but may have come in 
early life."  

In August 1944 the veteran again spoke of his hearing loss as 
a substantial one dating back to his birth.  Two days after 
that correspondence, the veteran's detailed letter about his 
hearing loss indicated a "total loss of hearing ability in 
right ear since birth."  Additionally, he noted that the 
"defect did not respond to corrective treatment."  
Finally, with respect to the veteran's condition at induction 
and during service, the opinion given in the course of the 
June 2002 ear disease examination provides some insight.  It 
stated that there were no medical conditions under which a 
mild hearing loss could progress to profound or total hearing 
loss within a six month period of time.  Progression of 
hearing loss to that degree could only occur as a result of 
an acute injury to the hearing mechanism in the right ear.  
The Board notes that no such acute trauma has been indicated 
in the service records or alleged by the veteran.  Based on 
this evidence, the Board finds that the veteran's hearing 
loss was significant, if not total, in degree at the time of 
his induction in service. 

The Board notes that when the veteran relayed his history in 
the 1998 VA exam and in the October 2000 personal hearing, he 
spoke of only partial hearing loss during service, which was 
then aggravated into total hearing loss.  However, the Board 
finds his numerous statements in 1942 and 1944 as more 
probative of his condition at that particular time.  These 
contemporaneous accounts of total deafness since childhood 
were given in the context of seeking treatment for the 
problem as he recognized it, rather than statements made some 
fifty four years later.  Although the Board does not doubt 
the sincerity of the veteran's beliefs with respect to his 
condition, his prior statements are more probative of his 
condition in 1942. 

The Board also finds that the veteran's hearing loss in his 
right ear underwent no increase in severity during service.  
It is important to note that there was no treatment for an 
acute injury of the right in ear in service.  There is 
indication that the veteran sought treatment for ear 
inflammation, but there is nothing in the record to suggest 
more significant hearing related problems.  Though the 
veteran reportedly went to sick call many times, he did not 
voice complaints of a sudden or dramatic loss of hearing.   
It was determined as early as October 1942, six months after 
induction, that there was no treatment for the veteran's 
right ear.  This confirmed what the veteran had reported 
being told as a small child, specifically that there was 
nothing that could be done about the deafness in his right 
ear. 

The Board also relies on the June 2002 medical opinion with 
respect to the issue of aggravation.  Based upon a full 
review of the claims file, the audiologist opined that a 
progression of hearing loss to the degree alleged by the 
veteran could only occur as a result of an acute injury to 
the hearing mechanism of the right ear.  Again, no such 
injury occurred.  In fact, there was no treatment given the 
veteran for his right ear in his childhood, as he reported in 
1944.  Nor was there treatment during service, as the October 
1944 report indicated.  Finally, the veteran did not receive 
treatment after service.  Therefore, based on the 
manifestations of the veteran's right ear hearing loss prior 
to, during, and subsequent to service, the Board finds that 
the disorder underwent no increase in severity.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  The Board 
finds that service connection by aggravation of preexisting 
hearing loss is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



